DENSON, J.
This action was commenced before a justice of the peace. From the judgment rendered by the justice against the defendant, he appealed to the circuit court. In that court trial was had, and judgment was rendered on the verdict of a jury against the defendant for $58.66. The defendant has appealed the cause to this court, and seeks a reversal on account of supposed fatal defects in the record of the proceedings; there being no bill of exceptions.
First, it is assigned for error that the record shows that no judgment was rendered in the justice court; second, that the judgment in the circuit court is for an amount greater than that claimed in the complaint; and third, that the record shows that no papers, and no officially signed statements of the case and of the judgment rendered by him in the cause of Charles Burton v. Walter Andrews, were returned by the justice of the peace to the clerk of the circuit court. In the appeal bond executed by the defendant to carry the cause to the circuit court, the recitals show that a judgment was rendered by the justice in favor of the plaintiff and against the defendant in the sum of $50. Therefore the *424first assignment of error is without merit. Oklahoma, etc., Co. v. Kaupp, 136 Ala. 629, 33 South. 868, and cases there cited.
The record shows that the point presented by the second ground of error was not made in the circuit court; hence it is without merit in this court. — Smith v. Dick, 95 Ala. 311, 10 South. 845.
If the point made by the third ground of error assigned ever possessed merit (Larcher v. Scott, 2 Ala. 40; McAlpin v. Pool, Minor, 316; Oklahoma etc., Co. v. Kaupp, supra,) it was waived by the appellant’s failure to make it in the circuit court. Code 1907, § 4720.
There is no error in the record, and the judgment of the circuit court must he affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.